                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

 Case No.          SACV 18-1667-AG(ADSx)                                           Date   October 9, 2018
 Title             MATTHEW VERDIGLIONE v SOTO LIMITED, LP, ET AL




 Present: The Honorable             ANDREW J. GUILFORD, U.S. DISTRICT COURT JUDGE

                 Lisa Bredahl                              None Present
                 Deputy Clerk                        Court Reporter / Recorder                  Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         Not Present                                              Not Present

 Proceedings:                 [IN CHAMBERS] ORDER STAYING ACTION PENDING FINAL
                              SETTLEMENT AND REMOVING CASE FROM ACTIVE
                              CASELOAD


On October 9, 2018, counsel for Plaintiff filed a “Notice of Settlement”. The Court hereby orders all
proceedings in the case stayed pending final settlement.

It is further ordered that this action is removed from the Court's active caseload, subject to the right,
upon good cause shown, to reopen the action if settlement is not consummated. Counsel shall file
settlement documents and/or a dismissal with this Court by October 31, 2018. The Court retains full
jurisdiction over this action and this order shall not prejudice any party in the action. All hearing dates
and deadlines in this matter are ordered VACATED.




                                                                                            0     :      0
                                                          Initials of Preparer:       lmb




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
